85215: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29366: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85215


Short Caption:HURD VS. DIST. CT. (OPIPARI)Court:Supreme Court


Related Case(s):84784


Lower Court Case(s):Clark Co. - Eighth Judicial District - D622669Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKymberlie Joy Hurd
					In Proper Person
				


Real Party in InterestMario OpipariChaka T. Henry Crome
							(Crome Law Firm)
						Matthew H. Friedman
							(Ford & Friedman, LLC)
						Christopher B. Phillips
							(Ford & Friedman, LLC)
						


RespondentBill Henderson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/24/2022Filing FeeFiling Fee due for Petition. (SC)


08/24/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus and Writ of Prohibition. (with attachment) (SC)22-26480




08/24/2022Notice/IncomingFiled Proper Person Notice. Dist. Ct. Orders to Proceed In Forma Pauperis, 9/28/21, and 3/22/22. (SC)22-26481




08/24/2022MotionFiled Proper Person Motion for Stay (Child Custody) of District Court Proceedings for Parties without Attorneys Pursuant to NRAP 8(d) Pending Petition for Writ of Mandamus and Writ of Prohibition. (SC)22-26482




08/24/2022TranscriptFiled Proper Person Transcript Proceedings. (SC)


08/24/2022Other Incoming DocumentFiled Proper Person Document.  Petitioner's Appendix - Volume 1. (SC)22-26483




08/24/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Appendix - Volume 2. (SC)22-26484




08/24/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Appendix - Volume 3. (SC)22-26485




08/24/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Appendix - Volume 4. (SC)22-26486




08/24/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Appendix - Volume 5. (SC)22-26488




08/24/2022Other Incoming DocumentFiled Proper Person Document. Petitioner's Appendix - Volume 6. (SC)22-26491




08/24/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-26495




08/26/2022Filing FeeFiling Fee Paid. $250.00 from Gloria Hurd.  Cashier's Check no. 7235612064. (SC)


09/13/2022TranscriptFiled Transcript. Proceedings: 4/19/22. Court Reporter: Sherry Justice. (SC)


09/16/2022Notice/IncomingFiled Real Party in Interest's Notice of Appearance of Counsel for Matthew H. Friedman and Christopher B. Phillips. (SC)22-29096




09/19/2022Order/ProceduralFiled Order.  The clerk of this court shall add attorneys Matthew H. Friedman and Christopher B. Phillips and the law firm of Ford & Friedman to the docket as counsel for real party in interest, Mario Opipari.  (SC)22-29286




09/19/2022Order/DispositionalFiled Order Denying Petition for a Writ of Prohibition or Mandamus. "ORDER the petition DENIED." fn1 [We grant petitioner's request to exceed page length. ] fn2 [In light of this order, petitioner's motion for stay is denied as moot.] RP/JH/LS. (SC)22-29366





Combined Case View